Citation Nr: 1747733	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witnesses



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to December 1959 and October 1961 to March 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In July 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for left eye disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1974 rating decision originally denied the Veteran service connection for left eye disability based essentially on a finding that the claimed disability was a noncompensable congenital disorder that was also not aggravated in service; an unappealed November 2008 decision thereafter declined to reopen that claim because new and material evidence had not been received.

2.  Evidence received since the November 2008 decision includes evidence not of record at that time; suggests the Veteran's left eye disability was first incurred in service rather than pre-existed service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.
CONCLUSION OF LAW

New and material evidence has been received; service connection for left eye disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection at issue and remands the downstream claim, there is no reason to belabor the impact of the VCAA; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Here, the Veteran was originally denied service connection for a left eye disability in a November 1974 decision, based essentially on a finding that the claimed disability was a noncompensable congenital disorder that was also not shown to have been aggravated in service.  The Veteran was notified of that decision and his appellate rights and did not appeal.  Thus, it became final based on the evidence then of record.  Subsequently, he sought to reopen that claim but a November 2008 decision declined to do so because new and material evidence had not been received.  The Veteran did file a timely appeal of that denial, but failed to perfect it after the issuance of a statement of the case (SOC).  Thus, that appeal lapsed and the November 2008 decision also became final based on the evidence then of record.  That decision is the prior final denial in this case.

Evidence in the record at the time of the November 2008 decision included (1) service treatment records (STRs) noting a pre-existing palsy of the left lateral rectus muscles on October 1961 enlistment examination and subsequent unsuccessful surgical treatment for such disability in January 1962 as well as February 16, 1962 notations of the Veteran's own reports that he had "crossed eyes" and double vision all his life; and (2) lay statements acknowledging a pre-existing left eye disability but alleging that an unsuccessful January 1962 operation aggravated that disability.

Evidence received since the November 2008 decision includes new lay statements now alleging that the Veteran had not had a left eye disability his entire life.  The Board notes that these statements were not previously of record and are therefore new.  Moreover, they certainly relate to previously unestablished facts needed to substantiate the claim, insofar as they purport to upend the entire basis of the prior denials (i.e., they suggest that the disability is not congenital-and therefore should be compensable).  Viewing this in light of the ruling in Shade, the Board liberally reads such new evidence as also raising a reasonable possibility of substantiating the underlying claim.  Thus, new and material evidence has been received and the claim may be reopened.


ORDER

Service connection for left eye disability is reopened.


REMAND

Regarding the newly reopened claim of service connection, the Board finds that additional development is required.  Notably, the Veteran has never been afforded a VA examination assessing the nature and likely etiology of his disability despite the fact that there is plenty of documentation of its treatment in service and persistence to this day.  This is particularly important because, unlike congenital defects, which are not compensable, congenital diseases are.  The STRs in the record indicate the Veteran's left eye palsy which pre-existed his period of service beginning in October 1961 involved a congenital malformation, but later STRs note a diagnosis of Duane's syndrome (which is characterized as a congenital syndrome).  See Dorland's Illustrated Medical Dictionary, p. 1853 (31st. ed., 2007).  There is insufficient medical evidence in the record to determine whether his condition constitutes a noncompensable defect or a compensable disease.  Thus, an examination is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his left eye disability.

2. Then, arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of his left eye disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Is the Veteran's claimed left eye disability, which has been characterized as palsy or paralysis of the left lateral rectus muscle, or Duane's Syndrome, with diplopia in the primary gaze, a congenital defect or congenital disease?  

The examiner must provide a detailed answer which explains the difference between a congenital defect and a congenital disease, and applies such distinction to the current case to indicate which description best fits the disability in question.

b. If the Veteran's claimed left eye disability is deemed to be a congenital disease, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that it was AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) during service from October 1961 to March 1962, to include as a result of the documented (and unsuccessful) January 1962 ocular surgery?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


